ORDER
MUNSON, Chief Judge.
Presently before the Court is a motion by defendants to vacate the Court’s order, dated June 15, 1981, and recall the Court’s Memorandum-Decision, dated June 26,1981, in which the Court rejected defendants’ claim that, under the Tax Injunction Act (28 U.S.C., § 1341), it lacked jurisdiction to entertain this action to enjoin the assessment, levy or collection of New York State taxes and granted plaintiff a preliminary injunction. The parties have settled their dispute; however, the final settlement has been made conditional on the Court’s vacating its June 15, 1981 order and recalling its Memorandum-Decision, dated June 26,1981.
The Court is inclined to grant the defendants’ motion because the Court feels that it would be beneficial to the plaintiff and is in the interest of substantial justice. However, in so doing, the Court does not in any way intend to cast any doubt on the merits of the plaintiff’s claims, as discussed in its previous opinion.
In conclusion, the Court grants defendants’ motion to vacate the June 15, 1981 order of this Court and recall its Memorandum-Decision, dated June 26, 1981. It is so ordered.